Citation Nr: 0712249	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  06-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected post operative residuals, arthrotomy of the 
left knee with degenerative changes. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

Pursuant to a March 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDING OF FACT

The service-connected post operative residuals of an 
arthrotomy of the left knee with degenerative changes is 
shown to be productive of a level of disablement that more 
nearly resembles that of malunion of the fibula with marked 
knee impairment.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent, but not higher for the service- connected post 
operative residuals, arthrotomy of the left knee with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5262  (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal  Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2005 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed September 2005 rating decision.  
Moreover, by an April 2006 letter the RO notified the veteran 
of the evidence necessary to establish both disability 
ratings and effective dates in compliance with these 
requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a June 1964 rating decision, the RO granted service 
connection for post operative residuals, arthrotomy of the 
left knee and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In April 2000, the veteran filed a claim for an increased 
evaluation for the service-connected left knee disability.  

In an August 2000 rating decision, the RO assigned an 
increased 20 percent evaluation for the service-connected 
post operative residuals, arthrotomy of the left knee under 
Diagnostic Code 5262.  The RO changed the diagnostic code to 
reflect moderate knee disability as there were no findings of 
subluxation or lateral instability to warrant continuing 
evaluation under the prior diagnostic code provision.  This 
20 percent evaluation under Diagnostic Code 5262 has remained 
in effect since that time.  

The VA medical facility treatment records dated January 2004 
to June 2006 contain references to degenerative joint disease 
of the left knee.  In the January 2004 treatment record, the 
veteran reported that his knee would give him problems 
periodically, but over the counter medications seemed to 
relieve the symptoms.  He denied having swelling, ecchymosis, 
rash, joint instability or falls associated with the knee 
disability.  

During a June 2005 VA examination, the examiner noted that 
the claims file had been reviewed in conjunction with the 
examination.  The veteran reported that he had daily pain in 
his left knee.  He described the pain as an aching pain that 
began in the morning and worsened throughout the day.  Pain 
was worse with increased activity.  

He reported having weakness on a daily basis with subluxation 
if he was carrying anything.  Heat to the knee helped 
alleviate discomfort and swelling in the knee.  He denied 
having any heat, redness or locking of the knee.  He reported 
having flare-ups of pain two times per week which generally 
lasted all day.  Rest with a heating pad on the knee 
alleviated the pain.  

The veteran used a cane to ambulate and wore a brace on 
occasion with increased activity.  He could only walk 
approximately 50 feet without knee pain.  Exacerbating 
factors for increased knee pain included prolonged sitting, 
steps and attempts to mow the grass.  Otherwise, knee pain 
did not affect his activities of daily living.  

On examination, the left knee was tender to palpation to the 
lateral aspect of the knee joint.  He had full extension and 
flexion to 120 degrees.  He had no pain, decreased endurance, 
weakness or easy fatigability with repetitive activity.  
There was no redness or swelling in the left knee.  
Lachman's, anterior and posterior drawer and McMurray's tests 
were negative.  

Previous X-ray results were noted to have shown an old healed 
fracture of the neck of the fibula with degenerative changes 
and calcification of the medial and lateral menisci and 
articular cartilage of the left knee.  

The X-ray studies performed in connection with the 
examination were reported to show moderate joint space 
narrowing of the left knee with meniscal or chondral 
calcification.  The veteran was diagnosed with degenerative 
changes and chronic pain of the left knee.  

In a March 2003 private medical statement, the physician 
stated the veteran had developed severe arthritis in his left 
knee as a result of the injury he suffered during service.  
The physician noted the veteran had significant pain with 
disability in the left knee.  

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  

Under Diagnostic Code 5262, a 20 percent evaluation is 
assigned for malunion of the tibia or fibula with moderate 
knee or ankle disability.   A 30 percent evaluation is 
assigned for malunion of the tibia or fibula with marked knee 
or ankle disability.  A 40 percent evaluation is warranted 
for nonunion of the tibia or fibula with loose motion 
requiring brace.  

Given its review of the medical record in this case, the 
Board finds that the service-connected disability picture 
more closely approximates that of malunion of the fibula with 
marked left knee impairment.  By extending the benefit of the 
doubt to the veteran in this case, an increased rating of 30 
percent is for application under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination. See DeLuca v. Brown, 8 Vet.App. 202, 204-
207 (1996) and 38 C.F.R. §§ 4.40 and 4.45.  In this case, 
however, as noted above, he had no pain, decreased endurance, 
weakness, or easy fatigability with repetitive activity.  

Moreover, while the veteran has subjective complaints of 
pain, such pain is not shown to be so disabling as to warrant 
any higher rating.  As the veteran is not shown to have 
additional limitation of function due to DeLuca factors, a 
rating higher than 30 percent is not warranted.  

The Board is aware that VA's General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97.  However, as noted, the veteran is not 
shown to have complaints or clinical demonstrations of 
instability of the left knee.  



ORDER

An increased rating of 30 percent for the service-connected 
post operative residuals, arthrotomy of the left knee with 
degenerative changes is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


